DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s election filed 5/18/2021 from a restriction/requirement for election mailed 3/30/2021.
Claims 1-18 and 20-21 were previously pending. With Applicant’s filing of 5/18/2021 Claims 1 and 18 are amended, Claim 7 cancelled, Claim 22 newly added, and Claims 2-6, 8-17, and 20-21 as previously present. Presently Claims 1-7, 8-18, and 20-22 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to a method of making an adhesive article including melt extruding steps.
Group II, claims 18, 20, and 21, drawn to an article including a core film layer an adhesive layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
Applicant's election with traverse of Group I claims in the reply filed on 5/18/2021 is acknowledged. The traversal is on the ground(s) that amendments to the independent claims distinguish 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, line 2 recites “at least one low Tg alkyl (meth)acrylate moiety”. However it is unclear to what the low Tg is to be compared. Low is a relative term and the reader cannot determine the metes and bounds of the claim absent a comparison reference. Thus the claim is unclear and therefore indefinite.
Regarding Claim 10, line 1 recites “[t]he method of claim 1 wherein the release agent comprises […]”. However, nowhere previously in Claim 10 or Claim 1 had a release agent been recited. Thus the 
Claim 13 lines 1-2 recite “comprises up to 15, 20, or 25 wt.% of the copolymer”. It is unclear to which level limitation the reader should follow. Thus the claim is unclear and therefore indefinite.
Claim 20 line 1 recites “the adhesive layer comprises moieties”. However, Claims 18 from which Claim 20 depends, already recited adhesive layer moieties. Are these the same moieties or different moieties? Thus the claim is unclear and therefore indefinite.
Claim 20 line 3 recites “are sufficiently molten”. It is unclear what sufficiently molten means. A review of the Specification did not disclose this terminology. Thus, the claim is unclear and therefore indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As a preliminary matter the Examiner notes the term “optionally” is used in independent Claim 1 and is considered to be acceptable alternative language. The claim will be examined in two paths: with and without the optional release film layer.

Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0313912 A1, hereinafter “Zhou”).
The Examiner notes Zhou was earlier published as WO/2016105998 on 6/30/2016, thus Zhou qualifies as prior art under 35 USC 102(a)(1).
Regarding Claim 1, Zhou discloses a composition, an article, and a method for making the article, the composition comprising at least 50 wt.% polylactic acid (PLA) polymer and method steps of mixing the composition in a mixer/extruder while heating and extruding through a die to form a core film layer ([0021, 0050-0052]). Thus, the layer is melt extruded. The PLA polymer-based film is suitable for use as a backing of a pressure sensitive adhesive tape ([0059]). A hot-melt pressure sensitive adhesive may be applied to the core PLA polymer film layer ([0062, 0074]), thus it is implied that an adhesive layer is melt extruded on a major surface of the core film layer. The pressure sensitive adhesive may be an acrylic pressure sensitive adhesive that comprises moieties of polymerized units of one or more (meth)acrylate ester monomers derived from a non-tertiary alcohol containing 1 to 14 carbon atoms ([0064]). It has been held that "[a]n obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). It is the Examiner’s position that because Zhou discloses a multilayer film comprising Zhou’s adhesive, when melt extruded on a major surface of the core film layer, would be miscible in the composition of the core layer such that regions of interdiffusion would be present between the core film layer and adhesive layer. Thus, the resultant properties of the film would have been predictable.
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Zhou as discussed above. Zhou further discloses the core film layer and the pressure sensitive adhesive layer are sequentially melt extruded ([0074]). 
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by Zhou as discussed above. As discussed above, Zhou discloses the moieties of the adhesive layer comprise polymerized units of a C1-C10 (meth)acrylic acid or ester thereof ([0064]). 
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by Zhou as discussed above. Zhou further discloses the acrylic pressure sensitive adhesives may be produced by free-radical polymerization techniques and may be of any type such as a random copolymer ([0063]). 
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by Zhou as discussed above. Zhou further discloses in typical embodiments, the acrylic pressure sensitive adhesive comprises polymerized units of at least one low Tg monomer(s) having an alkyl group with 6 to 20 carbon atoms. In some embodiments, the low Tg monomer has an alkyl group with 7 or 8 carbon atoms ([0069]). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0313912 A1, hereinafter “Zhou”) in view of Shimizu et al. (US 8,512,852 B2, hereinafter “Shimizu”).
The Examiner notes Zhou was earlier published as WO/2016105998 on 6/30/2016, thus Zhou qualifies as prior art under 35 USC 102(a)(1).
Regarding Claims 3-4, the limitations of Claim 1 from which Claims 3-4 depend are disclosed by Zhou as discussed above. Zhou
In the same field of endeavor, making multilayer film, Shimizu discloses making a multilayer polylactic acid resin (polymer) film by melt extruding alternating layers of poly-L-lactic acid polymer and poly-D-lactic acid polymer, then sequentially or simultaneously biaxially drawing at a desired elevated temperature below the crystallization temperature, thus orienting, the extruded sheet formation, then heat setting the PLA polymer film (C4 L58-61; C7 L27-32; C10 L21-45, 58). 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the Zhou invention of a method for making a multilayer film, as discussed above, with the Shimizu teaching of biaxially orienting then heat setting the melt extruded multilayer film. One would be motivated to combine them by a desire to gain the benefit of optimal mechanical properties and optimal thermal crystallization, as taught by Shimizu [C10 L25, 58-63].


Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0313912 A1, hereinafter “Zhou”) in view of Suwa et al. (US 2011/0287206, hereinafter “Suwa”).
The Examiner notes Zhou was earlier published as WO/2016105998 on 6/30/2016, thus Zhou qualifies as prior art under 35 USC 102(a)(1).
Regarding Claim 1, Zhou discloses a composition, an article, and a method for making the article, the composition comprising at least 50 wt.% polylactic acid (PLA) polymer and method steps of mixing the composition in a mixer/extruder while heating and extruding through a die to form a core film layer ([0021, 0050-0052]). Thus, the layer is melt extruded. The PLA polymer-based film is suitable for use as a backing of a pressure sensitive adhesive tape ([0059]). A hot-melt pressure sensitive adhesive may be applied to the core PLA polymer film layer ([0062, 0074]), thus it is implied that an adhesive layer is melt extruded on a major surface of the core film layer. The pressure sensitive adhesive may be an acrylic pressure sensitive adhesive that comprises moieties of polymerized units of one or more (meth)acrylate ester monomers derived from a non-tertiary alcohol containing 1 to 14 carbon atoms ([0064]). It has been held that "[a]n obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). It is the Examiner’s position that because Zhou discloses a multilayer film comprising pressure sensitive adhesive that comprises similar chemical structure moieties and made by similar method, one of ordinary skill in the art would have had the expectation that Zhou’s adhesive, when melt extruded on a major surface of the core film layer, would be miscible in the composition of the core layer such that regions of interdiffusion would be present between the core film layer and adhesive layer. Thus, the resultant properties of the film would have been predictable. Zhou does not disclose optionally melt extruding a release film layer on an opposing major surface of the core film layer.
In the same field of endeavor, making multilayer film, Suwa discloses a composition, an article, and a method for making the article, the composition comprising at least 50 wt.% polylactic acid (PLA) resin (polymer) to produce a release film layer as part of a pressure sensitive adhesive (adhesive layer)/substrate (core film layer)/back coating (release film layer) multilayer film that may be made in a process where the three layers are made simultaneously using a multilayer extrusion die, thus melt extruded, and where the adhesive layer and the release layer are on opposing major surfaces of the core film layer ([0081-0082; claims 1,2,12,14]). 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the Zhou invention of a method for making a multilayer film comprising an adhesive layer on a core film layer, as discussed above, with the Suwa teaching of forming a release layer to produce a pressure sensitive adhesive multilayer film that may be a pressure sensitive adhesive tape. One would be motivated to combine them by a desire to gain the benefit of producing an article such as pressure sensitive adhesive tape without the use of solvent by simultaneously forming and laminating the layers using a multilayer extrusion die and thus reducing environmental impact, as taught by Suwa [0081-0082].
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Zhou and Suwa as discussed above. Zhou
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Zhou and Suwa as discussed above. As discussed above, Zhou discloses the moieties of the adhesive layer comprise polymerized units of a C1-C10 (meth)acrylic acid or ester thereof ([0064]). 
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by the combination Zhou and Suwa as discussed above. Zhou further discloses the acrylic pressure sensitive adhesives may be produced by free-radical polymerization techniques and may be of any type such as a random copolymer ([0063]). 
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by the combination Zhou and Suwa as discussed above. Zhou further discloses in typical embodiments, the acrylic pressure sensitive adhesive comprises polymerized units of at least one low Tg monomer(s) having an alkyl group with 6 to 20 carbon atoms. In some embodiments, the low Tg monomer has an alkyl group with 7 or 8 carbon atoms ([0069]). 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by the combination Zhou and Suwa as discussed above. As discussed above, Suwa discloses a release film composition comprising at least 50 wt.% PLA polymer.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0313912 A1, hereinafter “Zhou”) in view of Suwa et al. (US 2011/0287206, hereinafter “Suwa”), and further in view of Shimizu et al. (US 8,512,852 B2, hereinafter “Shimizu”).
The Examiner notes Zhou was earlier published as WO/2016105998 on 6/30/2016, thus Zhou qualifies as prior art under 35 USC 102(a)(1).
Regarding Claims 3-4, the limitations of Claim 1 from which Claims 3-4 depend are disclosed by the combination Zhou and Suwa as discussed above. The combination Zhou and Suwa does not disclose uniaxially or biaxially orienting the film layers and heat setting the oriented film layers. 
In the same field of endeavor, making multilayer film, Shimizu discloses making a multilayer polylactic acid resin (polymer) film by melt extruding alternating layers of poly-L-lactic acid polymer and poly-D-lactic acid polymer, then sequentially or simultaneously biaxially drawing at a desired elevated 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the combination Zhou and Suwa invention of a method for making a multilayer film, as discussed above, with the Shimizu teaching of biaxially orienting then heat setting the melt extruded multilayer film. One would be motivated to combine them by a desire to gain the benefit of optimal mechanical properties and optimal thermal crystallization, as taught by Shimizu [C10 L25, 58-63].


As a preliminary matter the Examiner notes the term “optionally” is used in independent Claim 18 and is considered to be acceptable alternative language. The claim will be examined in two paths: with and without the optional release film layer.
Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0313912 A1, hereinafter “Zhou”).
The Examiner notes Zhou was earlier published as WO/2016105998 on 6/30/2016, thus Zhou qualifies as prior art under 35 USC 102(a)(1).
Regarding Claim 18, Zhou discloses a composition, an article, and a method for making the article, the composition comprising at least 50 wt.% polylactic acid (PLA) polymer and method steps of mixing the composition in a mixer/extruder while heating and extruding through a die to form a core film layer ([0021, 0050-0052]). Thus, the layer is melt extruded. The PLA polymer-based film is suitable for use as a backing of a pressure sensitive adhesive tape ([0059]). A hot-melt pressure sensitive adhesive may be applied to the core PLA polymer film layer ([0062, 0074]), thus it is implied that an adhesive layer is melt extruded on a major surface of the core film layer. The pressure sensitive adhesive may be an acrylic pressure sensitive adhesive that comprises moieties of polymerized units of one or more (meth)acrylate ester monomers derived from a non-tertiary alcohol containing 1 to 14 carbon atoms ([0064]). Thus, the article comprises a core film layer and a pressure sensitive adhesive layer. It has been held that "[a]n obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). It is the Examiner’s position that because Zhou discloses a multilayer film comprising pressure sensitive adhesive that comprises similar chemical structure moieties and made by similar method, one of ordinary skill in the art would have had the expectation that Zhou’s adhesive, when melt extruded on a major surface of the core film layer, would be miscible in the composition of the core layer such that regions of interdiffusion would be present between the core film layer and adhesive layer. Thus, the resultant properties of the multilayer film would have been predictable. 
Regarding Claim 20, the limitations of Claim 18 from which Claim 20 depends are disclosed by Zhou as discussed above. It is the Examiner’s position that because the composition for the core film layer and the composition for the adhesive layer are sufficiently molten to be melt extruded, it is implicit they are sufficiently molten for the moieties to be miscible in the composition for the core film layer.
Regarding Claim 22, the limitations of Claim 18 from which Claim 22 depends are disclosed by Zhou as discussed above. Zhou further discloses the article may be a tape ([Abstract]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0313912 A1, hereinafter “Zhou”) in view of Shimizu et al. (US 8,512,852 B2, hereinafter “Shimizu”).
The Examiner notes Zhou was earlier published as WO/2016105998 on 6/30/2016, thus Zhou qualifies as prior art under 35 USC 102(a)(1).
Regarding Claim 21, the limitations of Claim 18 from which Claim 21 depends are disclosed by Zhou as discussed above. Zhou does not disclose orienting the film layers. 
In the same field of endeavor, making multilayer film, Shimizu discloses making a multilayer polylactic acid resin (polymer) film by melt extruding alternating layers of poly-L-lactic acid polymer and poly-D-lactic acid polymer, then sequentially or simultaneously biaxially drawing at a desired elevated temperature below the crystallization temperature, thus orienting, the extruded sheet formation (C4 L58-61; C7 L27-32; C10 L21-45, 58). 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the Zhou invention of an article comprising a multilayer film comprising an adhesive layer and a core layer, as discussed above, with the Shimizu teaching of biaxially orienting the Shimizu [C10 L25, 58-63].


Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0313912 A1, hereinafter “Zhou”) in view of Suwa et al. (US 2011/0287206, hereinafter “Suwa”).
The Examiner notes Zhou was earlier published as WO/2016105998 on 6/30/2016, thus Zhou qualifies as prior art under 35 USC 102(a)(1).
Regarding Claim 18, Zhou discloses a composition, an article, and a method for making the article, the composition comprising at least 50 wt.% polylactic acid (PLA) polymer and method steps of mixing the composition in a mixer/extruder while heating and extruding through a die to form a core film layer ([0021, 0050-0052]). Thus, the layer is melt extruded. The PLA polymer-based film is suitable for use as a backing of a pressure sensitive adhesive tape ([0059]). A hot-melt pressure sensitive adhesive may be applied to the core PLA polymer film layer ([0062, 0074]), thus it is implied that an adhesive layer is melt extruded on a major surface of the core film layer. The pressure sensitive adhesive may be an acrylic pressure sensitive adhesive that comprises moieties of polymerized units of one or more (meth)acrylate ester monomers derived from a non-tertiary alcohol containing 1 to 14 carbon atoms ([0064]). Thus, the article comprises a core film layer and a pressure sensitive adhesive layer. It has been held that "[a]n obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). It is the Examiner’s position that because Zhou discloses a multilayer film comprising pressure sensitive adhesive that comprises similar chemical structure moieties and made by similar method, one of ordinary skill in the art would have had the expectation that Zhou’s adhesive, when melt extruded on a major surface of the core film layer, would be miscible in the composition of the core layer such that regions of interdiffusion would be present between the core film layer and adhesive layer. Thus, the resultant properties of the multilayer film would have been predictable. Zhou does not disclose the 
In the same field of endeavor, making multilayer film, Suwa discloses a composition, an article, and a method for making the article, the composition comprising at least 50 wt.% polylactic acid (PLA) resin (polymer) to produce a release film layer as part of a pressure sensitive adhesive (adhesive layer)/substrate (core film layer)/back coating (release film layer) multilayer film that may be made in a process where the three layers are made simultaneously using a multilayer extrusion die, thus melt extruded, and where the adhesive layer and the release layer are on opposing major surfaces of the core film layer ([0081-0082; claims 1,2,12,14]). 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the Zhou invention of an article comprising a multilayer film comprising an adhesive layer on a core film layer, as discussed above, with the Suwa teaching of forming a release layer to produce a pressure sensitive adhesive multilayer film that may be a pressure sensitive adhesive tape. One would be motivated to combine them by a desire to gain the benefit of producing an article such as pressure sensitive adhesive tape comprising an adhesive layer, a core layer, and a release layer, without the use of solvent by simultaneously forming and laminating the layers using a multilayer extrusion die and thus reducing environmental impact, as taught by Suwa [0081-0082].
Regarding Claim 20, the limitations of Claim 18 from which Claim 20 depends are disclosed by Zhou as discussed above. It is the Examiner’s position that because the composition for the core film layer and the composition for the adhesive layer are sufficiently molten to be melt extruded, it is implicit they are sufficiently molten for the moieties to be miscible in the composition for the core film layer.
Regarding Claim 22, the limitations of Claim 18 from which Claim 22 depends are disclosed by Zhou as discussed above. Zhou further discloses the article may be a tape ([Abstract]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0313912 A1, hereinafter “Zhou”) in view of Suwa et al. (US 2011/0287206, hereinafter “Suwa”), and further in view of Shimizu et al. (US 8,512,852 B2, hereinafter “Shimizu.
The Examiner notes Zhou was earlier published as WO/2016105998 on 6/30/2016, thus Zhou qualifies as prior art under 35 USC 102(a)(1).
Regarding Claim 21, the limitations of Claim 18 from which Claim 21 depends are disclosed by the combination Zhou and Suwa as discussed above. The combination Zhou and Suwa does not disclose orienting the film layers. 
In the same field of endeavor, making multilayer film, Shimizu discloses making a multilayer polylactic acid resin (polymer) film by melt extruding alternating layers of poly-L-lactic acid polymer and poly-D-lactic acid polymer, then sequentially or simultaneously biaxially drawing at a desired elevated temperature below the crystallization temperature, thus orienting, the extruded sheet formation (C4 L58-61; C7 L27-32; C10 L21-45, 58). 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the combination Zhou and Suwa invention of an article comprising a multilayer film comprising an adhesive layer, a core layer, and a release layer, as discussed above, with the Shimizu teaching of biaxially orienting the melt extruded multilayer film. One would be motivated to combine them by a desire to gain the benefit of optimal mechanical properties and optimal thermal crystallization, as taught by Shimizu [C10 L25, 58-63].

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1743